Citation Nr: 1108547	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  07-34 920	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for diabetes mellitus.

2.  Entitlement to a total disability rating based upon unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel





INTRODUCTION

The Veteran served on active duty from January 1964 to December 1967.  He was awarded the Vietnam Campaign Medal, among other decorations.

These matters were previously before the Board of Veterans' Appeals (Board) in April 2010 when they were remanded for additional evidentiary development.  Such development having been accomplished, they are once again before the Board for further appellate review.

The Veteran's representative filed written argument in December 2010.  In this statement, the representative noted that the Veteran's rating code sheet, appended to the most recent rating decision, contains a description of the nonservice-connected disability of congestive heart failure as "associated with diabetes mellitus, type II, associated with herbicide exposure."  The representative argues that this description indicates a service-connected status rather than a nonservice-connected status.  The Board observes that service connection for congestive heart failure, status post heart transplant, was denied in an April 2010 Board decision.  The Veteran unsuccessfully claimed that his heart failure was secondary to diabetes.  It would appear that the RO's characterization of the disability on the rating code sheet was intended to reflect the posture of the claim, rather than a description of the medical etiology of the disability.  The Veteran did not appeal the Board's denial to the United States Court of Appeals for Veterans Claims (Court) and the decision is therefore final.  If the representative intends to file an application to reopen this final denial, new and material evidence is required to support such an application.  38 U.S.C.A. §§ 5108, 7104.  As no such proffer is made in the December 2010 written argument, the Board declines to construe the argument as a new claim for entitlement to service connection for congestive heart failure.





FINDINGS OF FACT

1.  No regulation of activity is required for control of the Veteran's diabetes; he maintains a restricted diet and takes insulin; he has not experienced episodes of ketoacidosis or hypoglycemic reactions.

2.  The Veteran has been awarded service connection for diabetes mellitus, rated as 20 percent disabling; peripheral neuropathy of both lower extremities, each rated as 40 percent disabling; peripheral neuropathy of both upper extremities, each rated as 10 percent disabling; diabetic nephropathy, currently rated as 0 percent disabling.  The combined disability rating is 80 percent.

3.  The Veteran is a high school graduate.

4.  The Veteran's employment background is as a project and production manager in the painting/construction industry.  He retired on disability in 2001.

5.  The medical evidence shows the Veteran is unemployable due primarily to his nonservice-connected cardiac disorders.

6.  The Veteran's service-connected disabilities alone do not render him unable to obtain or retain employment.


CONCLUSIONS OF LAW

1.  A disability rating in excess of 20 percent for diabetes mellitus is not warranted.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code 7913 (2010).

2.  A total disability rating for compensation based upon individual unemployability due to service-connected disabilities is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his diabetes is so severe as to meet the criteria for the award of a 40 percent disability rating.  He asserts that he has had to regulate his activities in the effort to control his diabetes ever since the disease was diagnosed.  He also asserts that he is rendered unemployable due to his service-connected disabilities and that a total disability rating based upon unemployability should be awarded.

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This information was provided in letters issued in May 2006 and November 2006, prior to the initial adjudication of these claims.  

The Veteran's VA medical records have been obtained.  He has submitted copies of private medical records.  He has been provided with VA medical examinations.  His Social Security records have been obtained.  His representative has presented written argument in support of his claim.  He was offered the opportunity to provide testimony in support of his appeal during a hearing, but he did not appear at the scheduled time.  See 38 C.F.R. § 20.704(d).  We are satisfied that all relevant and obtainable evidence pertaining to the issues decided herein has been obtained.  All relevant records and contentions have been carefully reviewed.  Thus, the Board concludes that VA has satisfied its duties to notify and assist.  

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Because this appeal has been ongoing for a lengthy period of time, and because the level of a veteran's disability may fluctuate over time, the VA is required to consider the level of the veteran's impairment throughout the entire period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  In another relevant precedent, the Court noted that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In reaching this conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  38 U.S.C.A. § 5110; Hart v. Mansfield, 21 Vet. App. 505 (2007).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a claim for an original or an increased rating, it is presumed that the veteran seeks the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

      Diabetes

Under the governing regulation which sets forth criteria for the evaluation of diabetes mellitus, the criteria for the currently-assigned 20 percent rating reflect diabetes that requires insulin and a restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent disability rating is assigned when diabetes requires insulin, a restricted diet, and regulation of activities, defined as avoidance of strenuous occupational and recreational activities.  A 60 percent rating is assigned when diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent schedular disability rating will be assigned in cases of diabetes that require more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  A note to this Diagnostic Code provides that compensable complications of diabetes are to be separately evaluated unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  

Initially we observe that the Veteran does not experience episodes of ketoacidosis or hypoglycemic reactions.  He has not been hospitalized for diabetes, and has not experienced loss of weight or strength related to diabetes.  Thus, the assignment of a 60 percent or a 100 percent disability rating is not warranted.  He does have complications of diabetes that have been separately evaluated by the VA.  He has diabetic nephropathy, which is thankfully under good medical control at this point, but which was so severe as to have been evaluated as 80 percent disabling for a period of several years.  He also has diabetic peripheral neuropathy in both upper extremities and both lower extremities.  Separate evaluations are in effect for all these disabilities, in accordance with the instructions in the Note to Diagnostic Code 7913.

The Board remanded this matter in April 2010 because it was unclear from a review of the evidence of record at that time whether the Veteran required regulation of his activities, defined as avoidance of strenuous occupational and recreational activities, for management of his diabetes.  In Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007), it was held that in order to show "regulation of activities" there must be medical evidence that it is necessary for a claimant to avoid strenuous occupational and recreational activities. As we noted in the remand, whether the Veteran is required to avoid strenuous occupational and recreational activities on account of diabetes is not an idle question, as a positive answer requires the assignment of a higher disability rating.  The question is complicated by the fact that the Veteran is in fact, limited in the extent of his activities by his cardiac status.  

The VA obtained copies of the Veteran's recent VA medical treatment records.  According to these records, the Veteran's diabetes is poorly controlled.  However, careful review of these records shows that the Veteran's treating physicians have placed no activity restriction on the Veteran with regard to management of his diabetes.  He does require two different types of injectible insulin and a restricted diet for management of his diabetes.  He is encouraged to exercise by his care providers and he is not prohibited from exercise.  Furthermore, the report of a July 2010 VA examination shows the examiner's assessment that no regulation of activity is required for control of the Veteran's diabetes.  

Given this situation, the preponderance of the evidence is against the Veteran's claim that he is required to regulate his activities on account of his service-connected diabetes.  Application of the regulatory rating criteria yields the conclusion that a 20 percent disability rating more nearly approximates the impairment resulting from the Veteran's diabetes.  The rating criteria do not provide a higher rating for poor control of diabetes.  The appeal is therefore denied.

      Total disability based upon unemployability

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  Alternatively, a total disability rating for compensation based on unemployability may be assigned to a veteran who is unable to secure and follow a substantially gainful occupation by reason of his/her service-connected disabilities.  The veteran's employment history, educational and vocational attainment, as well as his particular physical disabilities are to be considered in making a determination on unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In determining whether the veteran is entitled to a total disability rating based upon individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose, ibid.  

The Veteran has been awarded service connection for diabetes mellitus, rated as 20 percent disabling; peripheral neuropathy of both lower extremities, each rated as 40 percent disabling; peripheral neuropathy of both upper extremities, each rated as 10 percent disabling; diabetic nephropathy, currently rated as 0 percent disabling.  Because he is afflicted with the same disabilities in both upper extremities and both lower extremities, he receives a "bump up" of an additional 7.1% based upon the bilateral factor described in 38 C.F.R. § 4.26.  The combined rating is 80 percent.  

The Veteran reports that he retired on disability in 2001 from a painting company where he was a project/production manager.  He receives disability benefits from the Social Security Administration on account of disability resulting from his heart problems, which are significant, in that he underwent a heart transplant in 2006.  His educational background includes high school, as reported to the Social Security Administration, and on his VA application for a total disability rating.  

The report of an October 2000 Social Security vocational consultant reflects that the Veteran's physical impairments prevent him from significant walking or standing during the course of a workday, which precluded him from returning to his former position.  However, the consultant opined that the Veteran retained the functional capacity to perform a wide range of sedentary work.  

A subsequent opinion as to the Veteran's functional capabilities was rendered by a physician who was involved with the Veteran's heart transplant.  In 2007, the physician wrote that the Veteran had completed his first year post-transplant successfully, but that he remained functionally disabled due to the long term effects from both cardiomyopathy and diabetes.  Additionally, his peripheral neuropathy caused difficulty walking and chronic pain.  The physician opined that the Veteran was completed disabled and that he would not become capable of either full or part time work due to the chronic nature of his problems, which are not curable.

Currently, the Veteran and his representative assert that he is rendered unemployable due to his service-connected diabetes and diabetes-related complications of kidney disease and peripheral neuropathy.  That the impairment resulting from these disabilities is significant is unquestionable, and the VA has recognized this significant impairment through the award of a combined disability rating of 80 percent.  

As the Veteran's combined disability rating is 80 percent, he meets the schedular criteria outlined above for a total disability rating.  However, the governing standard also requires that service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  It is this component of the law which the Veteran's situation does not fulfill.  In this case, the evidence does not support the Veteran's claim that he is unable to secure and follow a substantially gainful occupation solely by reason of his service-connected disabilities.

The medical evidence of record reflects that the Veteran had to leave his former position because of his nonservice-connected heart problems, in that he physically could no longer perform the job requirements.  The 2000 vocational consultant felt that the Veteran was not precluded from working at a sedentary position, however.  Although the 2007 physician opined that the Veteran was completed disabled, on account of both cardiac problems and diabetes, including peripheral neuropathy, the physician did not explain why the Veteran would be precluded from working a sedentary position.  His educational background and the responsible nature of his previous position would indicate that he is reasonably prepared to perform some type of sedentary position.  The evidence of record thus shows that the Veteran is precluded from a nonsedentary occupation on account of physical limitations imposed by both his cardiac status and his lower extremity peripheral neuropathy; however, the evidence indicates that the Veteran could be gainfully employed at a job which does not require walking or physical activity.

The resolution of this claim, however, revolves not around whether he is actually unable to maintain employment, but whether he is unable to do so on account of his service-connected disabilities, taken together or individually, without consideration of impairment arising from his nonservice-connected disabilities.  In applying the law to the facts of this case, then, the Board finds that the Veteran is not rendered unemployable due to his service-connected diabetes-related disabilities.  In so concluding, we rely upon the opinions contained in the evidence of record, submitted by medical professionals and occupational, vocational professionals.  

In sum, the preponderance of the evidence is against the Veteran's claim for a total disability rating based upon individual unemployability due to service connected disabilities.  The appeal is denied.


ORDER

A disability rating in excess of 20 percent for diabetes mellitus is denied.

A total disability rating based on individual unemployability is denied. 

____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


